Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
DATED AS OF JULY 22, 2009
BY AND BETWEEN
LSI INDUSTRIES INC.
AND
DAVID T. FEENEY, KEVIN A. KELLY AND CRAIG A. MILLER

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 DEFINITIONS
    1  
 
       
ARTICLE 2 REGISTRATION RIGHTS
    2  
 
       
2.1 Piggyback Registration
    2  
 
       
ARTICLE 3 REGISTRATION PROCEDURES
    3  
 
       
3.1 Filings; Information
    3  
3.2 Registration Expenses
    5  
 
       
ARTICLE 4 INDEMNIFICATION AND CONTRIBUTION
    6  
 
       
4.1 Indemnification by the Company
    6  
4.2 Indemnification by the Holder
    7  
4.3 Conduct of Indemnification Proceedings
    7  
4.4 Contribution
    8  
 
       
ARTICLE 5 MISCELLANEOUS
    8  
 
       
5.1 Rule 144 and Rule 145
    8  
5.2 No Inconsistent Agreements
    9  
5.3 Successors and Assigns
    9  
5.4 No Waivers, Amendments
    9  
5.5 Notices
    10  
5.6 Terms of Agreement
    11  
5.7 Governing Law; Submission to Jurisdiction
    11  
5.8 Section Headings
    11  
5.9 Entire Agreement
    11  
5.10 Severability
    11  
5.11 Counterparts
    12  
5.12 Parties in Interest
    12  
5.13 Enforcement; Further Assurances
    12  

 

- i -



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is entered into as of
July 22, 2009 by and between LSI Industries Inc., an Ohio corporation (the
“Company”), and David T. Feeney, Kevin A. Kelly and Craig A. Miller (each, a
“Holder, and collectively, the “Holders”). Capitalized terms used but not
otherwise defined herein have the meanings given to them in the Purchase
Agreement (as hereinafter defined).
WITNESSETH:
WHEREAS, pursuant to that certain Purchase and Sale Agreement (the “Purchase
Agreement”), dated as of even date herewith, by and among the Company, LSI
Acquisition Inc., and the Sellers identified therein and a Real Estate Purchase
Agreement dated as of even date herewith between certain parties to the Purchase
Agreement, the Companies sold substantially all of their assets to the Company;
and
WHEREAS, the Holders own 100% of the issued and outstanding capital interests in
Kelmilfeen, Technology and Engineering and were induced in part to enter into
the Purchase Agreement by the Company’s agreement to enter into this Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
As used in this Agreement, the following terms have the following meanings:

  (a)  
“Affiliate”, as applied to any Person, shall mean any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities (the
ownership of more than 50% of the voting securities of an entity shall for
purposes of this definition be deemed to be “control”), by contract or
otherwise;

  (b)  
“Agreement” shall have the meaning set forth in the preamble of this Agreement;

  (c)  
“Company” shall have the meaning set forth in the preamble of this Agreement;

  (d)  
“Exchange Act” shall mean the United States Securities and Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder;

  (e)  
“Holders” shall have the meaning set forth in the preamble of this Agreement;

  (f)  
“Indemnified Party” has the meaning set forth in Section 4.3;

 

 



--------------------------------------------------------------------------------



 



  (g)  
“Indemnifying Party” has the meaning set forth in Section 4.3;

  (h)  
“Piggyback Registration” has the meaning set forth in Section 2.1(a);

  (i)  
“Purchase Agreement” has the meaning set forth in the recitals to this
Agreement;

  (j)  
“Registrable Security” means any LSI Common Shares constituting the Stock
Consideration pursuant to the Purchase Agreement (including such LSI Common
Shares held in escrow pursuant to the Purchase Agreement and the Escrow
Agreement) and held by the Holders.

  (k)  
“Registration Expenses” has the meaning set forth in Section 3.2;

  (l)  
“Securities Act” shall mean the United States Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder;

ARTICLE 2
REGISTRATION RIGHTS
2.1 Piggyback Registration.
(a) Right to Piggyback. If at any time from the date hereof until the earlier of
July 31, 2013 or second anniversary of the release of all of the Escrow Shares
by the Escrow Agent under the Escrow Agreement, the Company proposes, either
unilaterally or pursuant to the exercise of demand registration rights by a
third party, to file a registration statement under the Securities Act (except
with respect to registration statements on Forms S-4 or S-8, or any other form
not available for registering the Registrable Securities for sale to the public
generally) (a “Registration Statement”) with respect to an offering for its own
account or for the account of another person (other than the Holders in their
capacity as such) of LSI Shares (a “Proposed Registration”), then the Company
shall in each case give written notice (the “Piggyback Notice”) of such proposed
filing to each Holder at least fifteen (15) days before the anticipated filing
date, and shall, subject to the terms and conditions herein, include in such
Registration Statement such amount of Registrable Securities as the Holder may
request within five (5) days of the receipt of such notice (each a “Piggyback
Reply Notice”.) The Company shall register (“Piggyback Registration”) such
Registrable Securities on the same terms and subject to the same conditions
applicable to the registration in the Proposed Registration of securities to be
sold by the Company or the persons selling under such Proposed Registration. The
Holders acknowledge that the Company makes no representation regarding its
eligibility to file a registration statement on Form S-3 with the Commission.
(b) Priority on Piggyback Registrations. If the managing underwriter or
underwriters of such offering delivers an opinion to the Holders that the total
dollar amount which they and any other persons intend to include in such
offering is reasonably likely to materially and adversely affect the success or
offering price of such offering, then the amount of securities to be offered for
the accounts of holders of Registrable Securities shall be reduced and the
securities to be included in such Proposed Registration shall be prioritized as
follows: first, the securities which the Company proposes to sell or that the
Company is requested to register pursuant to the exercise by a third party of
demand registration rights; and second, the Registrable Securities of the
Holders and the other securities requested to be included in such registration,
pro rata in accordance with the aggregate principal amount of such securities
among the holders of securities requested (including the Holders) to be included
in such registration.

 

- 2 -



--------------------------------------------------------------------------------



 



(c) Right of Company to Withdraw/Abandon. Nothing herein shall be construed as
limiting or otherwise interfering with the right of the Company to withdraw or
abandon in its sole discretion any registration statement filed by it in
connection with a Piggyback Registration notwithstanding the inclusion of
Registrable Securities.
ARTICLE 3
REGISTRATION PROCEDURES
3.1 Filings; Information.
Whenever any Registrable Securities are to be registered pursuant to this
Agreement:

  (a)  
[Reserved.]

  (b)  
The Company will prepare and file with the Commission such amendments and
supplements to such Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective and
to comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such Registration Statement
in accordance with the intended method of distribution.

  (c)  
The Company will, prior to filing a Registration Statement or prospectus or any
amendment or supplement thereto, furnish to the Holders and their counsel copies
of such Registration Statement as proposed to be filed, together with exhibits
thereto, which documents will be subject to review and approval, which approval
shall not be unreasonably withheld or delayed, by the foregoing at least fifteen
(15) days before the anticipated date of filing of the Registration Statement or
prospectus or at least five (5) days before the anticipated date of filing of
any amendments or supplements thereto, and thereafter furnish to the Holders and
their counsel such number of copies of such Registration Statement, each
amendment and supplement thereto (in each case including all exhibits thereto
and documents incorporated by reference therein), the prospectus included in
such Registration Statement (including each preliminary prospectus) and such
other documents as the Holders may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by the Holders.

  (d)  
After the filing of the Registration Statement, the Company will promptly notify
the Holders covered by such Registration Statement of any stop order issued or
threatened by the Commission and take all reasonable actions required to prevent
the entry of such stop order or to remove it if entered.

 

- 3 -



--------------------------------------------------------------------------------



 



  (e)  
The Company will use its best efforts to (i) register or qualify the Registrable
Securities under such other securities or blue sky laws of such jurisdictions in
the United States and such other jurisdictions as any Holder reasonably (in
light of such Holder’s intended plan of distribution) requests and (ii) cause
such Registrable Securities to be registered with or approved by such other
governmental agencies or authorities in the United States as may be necessary by
virtue of the business and operations of the Company and such Holder’s intended
plan of distribution and do any and all other acts and things that may be
reasonably necessary or advisable to enable such Holder to consummate the
disposition of the Registrable Securities owned by such Holder.

  (f)  
The Company will immediately notify the Holders of such Registrable Securities,
at any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will promptly make available to the Holders any such supplement
or amendment.

  (g)  
The Company will deliver promptly to the Holders, subject to restrictions
imposed by the United States federal government or any agency or instrumentality
thereof, copies of all correspondence between the Commission and the Company and
its counsel or auditors and all memoranda relating to discussions with the
Commission or its staff with respect to the Registration Statement. The Company
will make available to the Holders appropriate officers of the Company to answer
any questions that the Holders may have with respect to the contents of the
Registration Statement to the extent reasonably necessary to conduct reasonable
due diligence on the Company and the matters addressed in the Registration
Statement.

  (h)  
The Company will use its best efforts to comply with all applicable rules and
regulations of the Commission and make available to its securityholders, as soon
as reasonably practicable, an earnings statement covering a period of 12 months,
beginning within three months after the effective date of the Registration
Statement, which earnings statement shall satisfy the provisions of Section
11(a) of the Securities Act and Rule 158 thereunder.

  (i)  
The Company will use its best efforts to cause all Registrable Securities to be
listed on The Nasdaq Global Select Market or any successor thereof.

  (j)  
The Company may require the Holders to promptly furnish in writing to the
Company such information regarding the distribution of the Registrable
Securities as the Company may from time to time reasonably request and such
other information as may be legally required in connection with such
registration.

 

- 4 -



--------------------------------------------------------------------------------



 



  (k)  
Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3.1(f) hereof, such
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to the registration statement covering such Registrable Securities until such
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3.1(f) hereof, and, if so directed by the Company such
Holder will deliver to the Company all copies, other than permanent file copies
then in such Holder’s possession, of the most recent prospectus covering such
Registrable Securities at the time of receipt of such notice. In the event the
Company shall give such notice, the Company shall extend the period during which
such Registration Statement shall be maintained effective (including the period
referred to in Section 3.1(b) hereof) by the number of days during the period
from and including the date of the giving of notice pursuant to Section 3.1(f)
hereof to the date when the Company shall make available to the Holders covered
by such registration statement a prospectus supplemented or amended to conform
with the requirements of Section 3.1(f) hereof.

  (l)  
The Company will furnish, at the request of any Holder requesting registration
of Registrable Securities pursuant to Article 2, on the date or dates provided
for in the underwriting agreement if such securities are being sold through
underwriters, (i) an opinion, dated as of such date, of the counsel representing
the Company for the purposes of such registration, covering such matters as such
counsel, underwriters and the Holders may reasonably agree upon (including such
matters as are customarily given to underwriters in an underwritten public
offering), addressed to the underwriters, if any, and (ii) a letter or letters
dated as of such date, from the independent certified public accountants of the
Company, addressed to the underwriters, if any, covering such matters as such
accountants, underwriters and Holders may reasonably agree upon.

3.2 Registration Expenses.
In connection with any registration statement filed pursuant to Section 2.1, the
Company shall pay the following registration expenses incurred in connection
with any registration hereunder (the “Registration Expenses”): (i) all
registration and filing fees, (ii) fees and expenses of compliance with
securities or blue sky laws (including reasonable fees and disbursements of
counsel in connection with blue sky qualifications of the Registrable
Securities), (iii) printing expenses, (iv) the Company’s internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), (v) fees and expenses incurred
in connection with the listing of the Registrable Securities, (vi) reasonable
fees and disbursements of counsel for the Company and not more than one counsel
for the Holders, as may be chosen by the Holders, and customary fees and
expenses for independent certified public accountants retained by the Company,
and (vii) reasonable fees and expenses of any special experts retained by the
Company in connection with such registration.
The Company shall have no obligation to pay any underwriting fees, discounts or
commissions attributable to the sale of Registrable Securities. The Company
shall have no obligation to arrange for any offering of Registrable Securities
by or through any underwriter, investment bank, placement agent or other Person.

 

- 5 -



--------------------------------------------------------------------------------



 



ARTICLE 4
INDEMNIFICATION AND CONTRIBUTION
4.1 Indemnification by the Company.
To the fullest extent permitted by law, the Company agrees to indemnify and hold
harmless each Holder, its officers, directors, employees and agents, and each
person, if any, who controls each Holder within the meaning of the Securities
Act from and against any loss, claim, damage or liability, joint or several, or
any action in respect thereof (including, but not limited to, any loss, claim,
damage, liability or action relating to purchases and sales of LSI Common
Shares) to which such Holder, officer, director, employee or agent or
controlling Person may become subject under the Securities Act or otherwise,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon, (i) any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement, preliminary prospectus or final
prospectus or any amendment or supplement thereto relating to the Registrable
Securities or (ii) any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading and shall reimburse such Holder and each such officer, director,
employee, agent and controlling Person for any legal and other expenses
reasonably incurred by such Holder, officer, director, employee, agent or
controlling Person in connection with investigating or defending or preparing to
defend against any such loss, claim, damage, liability or action as such
expenses are incurred, except insofar as the same are contained in any
information furnished in writing to the Company by such Holder expressly for use
therein; provided, however, that the Company shall not be liable to any such
Holder or such Person’s directors, officers, agents or controlling Persons, in
any such case for any such loss, claim, damage or liability to the extent that
it arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in connection with such
Registration Statement, preliminary prospectus, final prospectus or amendments
or supplements thereto, in conformity with written information relating to such
Holder furnished to the Company by such Holder expressly for inclusion therein
in connection with such registration; and, provided, further, that as to any
preliminary prospectus or any final prospectus, this indemnity agreement shall
not inure to the benefit of any such Holder or such Person’s directors,
officers, agents or controlling Persons, on account of any loss, claim, damage
or liability arising from the sale of Registrable Securities to any Person by
such Holder if such Holder or its representatives failed to send or give a copy
of the final prospectus or a prospectus supplement, as the case may be
(excluding documents incorporated by reference therein), as the same may be
amended or supplemented, to that Person within the time required by the
Securities Act, and the untrue statement or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact in such
preliminary prospectus or final prospectus was corrected in the final prospectus
or such prospectus supplement, as the case may be (excluding documents
incorporated by reference therein), unless such failure resulted from the
non-compliance by the Company with Section 3.1(f). The indemnities provided by
this Section 4.1 shall remain in full force and effect regardless of any
investigation made by or on behalf of any Holder. Notwithstanding the foregoing,
the indemnity set forth in this Section 4.1 shall not apply to amounts paid in
settlement effected without the consent of the Company (which consent shall not
be unreasonably withheld or delayed).

 

- 6 -



--------------------------------------------------------------------------------



 



4.2 Indemnification by the Holders.
To the fullest extent permitted by law, each Holder jointly and severally agrees
to indemnify and hold harmless the Company its officers, directors and agents
and each Person, if any, who controls the Company within the meaning of the
Securities Act to the same extent as the indemnity from the Company to each
Holder pursuant to clauses (i) and (ii) of Section 4.1, but only with reference
to information related to Holders furnished in writing by the Holders or on
either Holder’s behalf expressly for use in any Registration Statement or
prospectus relating to the Registrable Securities, or any amendment or
supplement thereto, or any preliminary prospectus; provided will be limited to
the net amount of proceeds received by the Holders from the sale of Registrable
Securities pursuant to such Registration Statement. Notwithstanding the
foregoing, the indemnity set forth in this Section 4.2, shall not apply to
amounts paid in settlements effected without the consent of each Holder (which
consent shall not be unreasonably withheld or delayed).
4.3 Conduct of Indemnification Proceedings.
Promptly after receipt by any person in respect of which indemnity may be sought
pursuant to Section 4.1 or 4.2 (an “Indemnified Party”) of notice of any claim
or the commencement of any action, the Indemnified Party shall, if a claim in
respect thereof is to be made against the person against whom such indemnity may
be sought (an “Indemnifying Party”) notify the Indemnifying Party in writing of
the claim or the commencement of such action, provided that the failure to
notify the Indemnifying Party shall not relieve it from any liability which it
may have to an Indemnified Party otherwise than under Section 4.1 or 4.2, except
to the extent of any actual prejudice resulting therefrom. If any such claim or
action shall be brought against an Indemnified Party, and it shall notify the
Indemnifying Party thereof, the Indemnifying Party shall be entitled to
participate therein, and, to the extent that it wishes, jointly with any other
similarly notified Indemnifying Party, to assume the defense thereof with
counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume the
defense of such claim or action, the Indemnifying Party shall not be liable to
the Indemnified Party for any legal or other expenses subsequently incurred by
the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided that the Indemnified Party shall
have the right to employ separate counsel to represent the Indemnified Party and
its controlling Persons who may be subject to liability arising out of any claim
in respect of which indemnity may be sought by the Indemnified Party against the
Indemnifying Party, but the fees and expenses of such counsel shall be for the
account of such Indemnified Party unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such counsel or
(ii) in the reasonable judgment of such Indemnified Party representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any claim or
pending or threatened proceeding in respect of which the Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability arising out of such claim or
proceeding.

 

- 7 -



--------------------------------------------------------------------------------



 



4.4 Contribution.
If the indemnification provided for in this Article 4 is unavailable to the
Indemnified Parties in respect of any losses, claims, damages, liabilities or
expenses referred to herein, then each such Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages,
liabilities or expenses as between the Company, on the one hand, and the
Holders, on the other, in such proportion as is appropriate to reflect the
relative fault of the Company and of the Holders in connection with such
statements or omissions, as well as any other relevant equitable considerations.
The relative fault of the Company, on the one hand, and of the Holders, on the
other, shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.
The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages or liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, the Holders shall not be
required to contribute any amount in excess of the amount by which the total
price at which the Registrable Securities were offered to the public (less
underwriting discounts and commissions) exceeds the amount of any damages which
the Holders have otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
ARTICLE 5
MISCELLANEOUS
5.1 Rule 144 and Rule 145.
The Company covenants that it will use commercially reasonable efforts to file
any reports required to be filed by it under the Securities Act and the Exchange
Act and that it will take such further action as each Holder may reasonably
request, all to the extent required from time to time to enable such Holder to
sell Registrable Securities without registration under the Securities Act within
the limitation of the exemptions provided by (a) Rule 144 or Rule 145 under the
Securities Act, as such Rules may be amended from time to time, or (b) any
similar rule or regulation hereafter adopted by the Commission. Upon the request
of either Holder, the Company will deliver promptly to such Holder a written
statement as to whether it has complied with such requirements.

 

- 8 -



--------------------------------------------------------------------------------



 



5.2 No Inconsistent Agreements.
The Company will not hereafter enter into any agreement with respect to its
securities which is inconsistent with the rights granted to the Holders in this
Agreement.
5.3 Successors and Assigns.
(a) Except as otherwise provided herein, the terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties (including transferees of any shares of
Registrable Securities) who shall, upon such successions or assignment, as the
case may be, be entitled to the rights of the Holders hereunder and shall be
deemed a “Holder” for this Agreement; provided further the rights to cause the
Company to register Registrable Securities pursuant to Article 2 may only be
assigned pursuant to the terms of Section 5.3(b). Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement. In addition, the Holders shall be entitled
to transfer any rights hereunder to any Affiliate, subject solely to the
obligation that such member notify the Company of such assignment in writing and
agree in writing to be bound by the terms of this Agreement.
(b) The rights to cause the Company to register Registrable Securities pursuant
to Article 2 may be assigned (but only with all related obligations) by the
Holders to their immediate family members, or any entity which is wholly owned
by such person or a trust established solely for the benefit of one or more such
persons, upon the transfer to such Person(s) of Registrable Securities, provided
that: (a) the Company is, at the time of or within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee and the securities with respect to which such registration rights are
being assigned; and (b) such transferee agrees in writing to be bound by and
subject to the terms and conditions of this Agreement, including the execution
of an Adoption Agreement in the form attached hereto as Exhibit A.
5.4 No Waivers, Amendments.
(a) Except as expressly set forth herein, no failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.
(b) Any amendment, modification or supplement to this Agreement shall not be
enforced against any party hereto unless such amendment, modification or
supplement is signed by the Company and the Holders.
(c) Any provision of this Agreement may be waived if, but only if, such waiver
is in writing and is signed by the party against whom the enforcement of such
waiver is sought.

 

- 9 -



--------------------------------------------------------------------------------



 



5.5 Notices.
All notices, requests and other communications to any party hereunder shall be
in writing (including telex, telecopier or similar writing) and shall be given
to such party at its address or telecopier number set forth below, or such other
address or telecopier number as such party may hereinafter specify for the
purpose to the party giving such notice. Each such notice, request or other
communication shall be effective (a) if given by telecopy, when such telecopy is
transmitted to the telecopy number specified in this Section and the appropriate
answerback is received or, (b) if given by overnight courier or express mail
service, when delivery is confirmed or, (c) if given by any other means, when
delivered at the address specified in this Section 5.5. In each case, notice
shall be sent to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

  (i)  
if to the Company:
       
LSI Industries Inc.
P.O. Box 42728
10000 Alliance Road
Cincinnati, Ohio 45242
Attention: Ronald S. Stowell
Facsimile No.: (513) 791-0813
       
with a copy to:
       
Keating Muething & Klekamp PLL
One East Fourth Street, Suite 1400
Cincinnati, Ohio 45202
Attention: Michael J. Moeddel and F. Mark Reuter
Facsimile No.:(513) 579-6457
    (ii)  
if to the Holders:
       
c/o David T. Feeney
5521 Kinvarra Court
Dublin, OH 43016
Facsimile No.: (614)                 

       
with a copy to:
       
Bricker & Eckler LLP
100 South Third Street
Columbus, Ohio 43215
Attention: John W. Cook III
Facsimile No.:(614) 227-2390

 

- 10 -



--------------------------------------------------------------------------------



 



5.6 Terms of Agreement.
This Agreement shall terminate at such time as each Holder ceases to
beneficially own any Registrable Securities; provided that any termination
pursuant to this Section 5.6 will not relieve any party for any liability
arising from a breach of representation, warranty, covenant or agreement
occurring prior to such termination.
5.7 Governing Law; Submission to Jurisdiction.
The Agreement shall be governed by and construed in accordance with the laws of
the State of New York without regard to its conflict of law provisions. Each of
the parties hereto irrevocably agrees that any legal action or proceeding with
respect to this Agreement or for the recognition and enforcement of any judgment
in respect hereof brought by the other party hereto or its, his or her
executors, heirs, legal representatives, successors or permitted assigns may be
brought and determined in any federal or state court located in New York, New
York, and each of the parties hereby irrevocably submits with regard to any
action or proceeding for itself and in respect to its property, generally and
unconditionally, to the exclusive jurisdiction of the aforesaid courts. Each of
the parties hereby irrevocably waives and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this Agreement (a) any claim that it is not personally subject
to the jurisdiction of the above-named courts for any reason other than the
failure to lawfully serve process, (b) that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and (c) to the fullest extent permitted by applicable law, that (i) the suit,
action or proceeding in any such court is brought in an inconvenient forum,
(ii) the venue of such suit, action or proceeding is improper and (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.
5.8 Section Headings.
The section headings contained in this Agreement are for reference purposes only
and shall not affect the meaning or interpretation of this Agreement.
5.9 Entire Agreement.
This Agreement and the Exhibit attached hereto constitutes the entire agreement
and understanding among the parties hereto and supersedes any and all prior
agreements and understandings, written or oral, relating to the subject matter
hereof.
5.10 Severability.
Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdictions, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

 

- 11 -



--------------------------------------------------------------------------------



 



5.11 Counterparts.
This Agreement may be signed in counterparts, each of which shall constitute an
original and which together shall constitute one and the same agreement.
5.12 Parties in Interest.
This Agreement and all the provisions hereof shall be binding upon and inure to
the benefit of the parties hereto and their respective successors. Except as
expressly set forth herein, neither this Agreement nor any of their rights
hereunder shall be assigned by any of the parties hereto without the prior
written consent of the other parties.
5.13 Enforcement; Further Assurances.
(a) The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms. It is accordingly agreed that the parties shall be
entitled to specific performance of the terms hereof, this being in addition to
any other remedy to which they are entitled at law or in equity.
(b) The parties hereto agree to execute, acknowledge, deliver, file and record
such further certificates, amendments, instruments, agreements and documents,
and to do all such other acts and things, as may be required by law or as may be
necessary or advisable to carry out the intent and purposes of this Agreement.
[Remainder of this page intentionally left blank.]

 

- 12 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.

            LSI INDUSTRIES INC.
      By:   /s/ Ronald S. Stowell       Name:   Ronald S. Stowell       
Title:   Vice President, Chief Financial Officer, and Treasurer            /s/
David T. Feeney     DAVID T. FEENEY            /s/ Kevin A. Kelly     KEVIN A.
KELLY            /s/ Craig A. Miller     CRAIG A. MILLER   

 

- 13 -



--------------------------------------------------------------------------------



 



EXHIBIT A
ADOPTION AGREEMENT
This Adoption Agreement (“Adoption Agreement”) is executed by the undersigned
(the “Transferee”) pursuant to the terms of that certain Registration Rights
Agreement, dated as of July 22, 2009 (the “Agreement”), by and between LSI
Industries Inc. and the Holder identified therein. Capitalized terms used but
not defined herein shall have the respective meanings ascribed to such terms in
the Agreement. By the execution of this Adoption Agreement, the Transferee
agrees as follows:
1. Acknowledgement. Transferee acknowledges that Transferee is acquiring certain
shares of the capital stock of the Company (the “Stock”), which shares are
subject to the terms and conditions of the Agreement.
2. Agreement. As partial consideration for such transfer, Transferee (i) agrees
that the Stock acquired by Transferee shall be bound by and subject to the terms
of the Agreement, to the same extent and with the same rights and obligations as
the person(s) from which such Stock is received and (ii) hereby agrees to become
a party to the Agreement with the same force and effect as if Transferee were
originally a party thereto.
3. Notice. Any notice required or permitted by the Agreement shall be given to
Transferee at the address listed beside Transferee’s signature below.
4. Joinder. The spouse of the undersigned Transferee, if applicable, executes
this Adoption to acknowledge its fairness and that it is in such spouse’s best
interests and to bind to the terms of the Agreement such spouse’s community
interest, if any, in the Stock.
EXECUTED AND DATED this              day of             ,             .

                      TRANSFEREE:        
 
                         
 
  Title:                        
 
  Address:                        
 
      Fax:        
 
         
 
        Spouse: (if applicable):    
 
                                   
 
  Name:                        

 





--------------------------------------------------------------------------------



 



Acknowledged and accepted on_______________________, ______.

              LSI INDUSTRIES INC.      
 
            By:                  
 
Name:        
 
       
 
Title:        
 
       

 

- ii -